DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an injection device comprising an interlock actuator moveable between a stowed position and an operable position, wherein in the stowed position the interlock actuator is positioned further into the injection device than in the operable position, wherein movement of the interlock actuator from the stowed position to the operable position provides a clearance volume into which the interlock actuator can travel in order to actuate the interlock, and wherein movement from the stowed position to the operable position couples the interlock actuator to an actuation system such that movement from the operable position back towards the stowed position and into the clearance volume actuates the interlock.  Regarding claim 20, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a rear section of an injection device comprising an actuation system which couples to an interlock actuator when the interlock actuator is moved from a stowed position to an operable position, wherein in the stowed position the interlock actuator is positioned further into the injection device than in the operable position, wherein movement of the interlock actuator from the stowed position to the operable position provides a clearance volume into which the interlock actuator can travel in order to actuate an interlock, and wherein, as a result of the coupling the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment
The amendments to the claims, specification, and drawings are sufficient to overcome the previous objection and rejections under 35 U.S.C. 112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783